*378Judgment, Supreme Court, New York County (Robert D. Lippmann, J.), entered February 17, 1993, which denied the petition seeking to annul respondents’ determination denying petitioners’ application for reinstatement as providers of ambulette transportation services in the Medicaid program, unanimously affirmed, without costs.
It was within respondents’ discretion (see, Matter of Karanja v Perales, 163 AD2d 264, 268, lv denied 76 NY2d 715), to deny petitioners’ application based upon a prior bribery conviction, insufficient appreciation of the gravity of the offense, and other factors showing that petitioners’ inclusion would not be in the best interest of the Medicaid program.
Even if denial of the application for reinstatement could be considered a penalty, this single incident of misconduct supports a finding of permanent exclusion from the Medicaid program (see, Schaubman v Bloom, 49 NY2d 375). Concur— Sullivan, J. P., Wallach, Rubin and Nardelli, JJ.